Barrows, J.
The trustee excepts to a ruling, charging him as such, on what is styled in the exceptions a disclosure, but which *38proves, on examination, to be a general denial of liis liability as trustee, and a series of refusals to answer all questions respecting his business relations with the principal defendant, so as to enable the court to ascertain his true position.
He was a director, and, at one time, president of the defendant corporation. When asked to make a full statement of his connection (i. e. his business transactions) with it, he peremptorily declines to answer the question as irrelevant. It is but fair to infer from his subsequent refusals to answer that he never paid anything for his stock; that he was concerned in the purchase of the very property for which the debt to the plaintiff was incurred; that he received money for his stock; that that stock represented nothing but the property obtained on credit from the plaintiff and others •, that he received money to resign his office as president; but when he resigned, or when or from whom he got his money for that or for Ixis stock he refuses to answer, and falls back on his general denial that he ever owed the company anything, or that he ever had any money or property of theirs previous to the service of the writ.
It is manifest that these latter statements (which is all that he presents in the way of answer to the questions propounded) embrace his conclusions, or those of his counsel, as to matters of law; and that, as to all the facts from which it might be determined whether those conclusions are correctly drawn or not, the disclosure leaves the court entirely in the dark.
If such a disclosure can entitle the alleged trustee to a discharge, it may enable those connected with corporations, and • having the management of their affairs, to appropriate to themselves the property of others in a manner which savors strongly of absolute dishonesty ; but it will not be consistent with the policy of our law regulating the process of foreign attachment. That policy is declared, in Whitney v. Munroe, 19 Maine, 42, to be “ to render the effects and credits of the principal debtor, in the hands of the trustee, available for the benefit of the creditor. The law should receive a liberal construction in furtherance of this object.”
It is no part of the duty of the court to direct the trustee what *39questions to answer, and wliat lie may safely decline to answer. If lie declines, lie assumes tlie risk of an inference that the truth would not be favorable to liis position, and his claim to be discharged, and acts at his peril. Smith v. Cahoon, 37 Maine, 288.
If the interrogatory calls for facts which may be important in determining his true legal position towards the principal defendant, and in testing the correctness of his own legal conclusion, that he does not owe the principal defendant, or has nothing in his hands for which ho is legally accountable to him, and he declines to state the facts, he cannot complain because an unfavorable inference is drawn.
His general denial is in the nature of a plea to be sustained by his answers, if the plaintiff propounds interrogatories giving him a full opportunity to disclose the true business relations between himself and the defendants; “ otherwise,” as Cutting, J., justly observes, in Toothaker v. Allen, 41 Maine, 325, “ the trustee would be constituted the judge of the law as well as of matters of fact, Avith the exclusive privilege of di’aAAung inferences and conclusions which more properly belongs to the .court.”
The trustee, avIio has had business transactions with the principal defendant, is not to shut his hand and his mouth and attempt to substitute his oavii legal inferences and conclusions for the facts Avhich might enable the court to draAV correct ones, if he expects to be discharged. To hold otherwise would be to enable men, in many cases, to defy a prosecution for perjury in a disclosure which might, notwithstanding, be essentially false, and to deprive creditors of all remedy, Avliile they had in their pockets the fruits of transactions Avith principal defendants, which the court, upon a full disclosure, might deem legally attachable in this mode.
It is not impossible that this trustee might have truthfully answered the interrogatories here proposed, in a manner which would have entitled him to a discharge, but he has not seen fit to do so.
Upon seire-facias he may have the opportunity, by a statement of facts relative to his transactions with the defendant, to give the *40court the means of determining whether his legal conclusion, as to his liability as trustee, was rightly drawn.
Until he does this he cannot complain that he stands charged.

Exceptions overruled.

Appleton, C. J.; Kent, Walton, Danforth, and Tapley, JJ., concurred.